COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Michael Brent Brown V. The State of Texas

Appellate case number:    01-15-00042-CR

Trial court case number: B-140443-R

Trial court:              163rd District Court of Orange County

Date motion filed:        December 23, 2015

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Harvey Brown
                        Acting Individually       Acting for the Court


Panel consists of: Chief Justice Radack, Justices Massengale, & Brown


Date: January 21, 2016